Citation Nr: 1636264	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-24 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a back disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a headache disability, and if so, whether service connection is warranted.  

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right knee disability.  



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1996 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a June 2016 Board hearing before the undersigned Veterans Law Judge (VLJ) in Milwaukee, Wisconsin.  A transcript of the hearing is of record.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in August 2013, additional documents were associated with the claims file.  Specifically, the Veteran submitted a June 2016 private medical opinion from C.B. in June 2016.  This document was accompanied by a waiver of initial review by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for a headache disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  A June 2002 rating decision denied the Veteran's claim for entitlement to service connection for a back disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year.

2.  With respect to the Veteran's back disability claim, new and material evidence was associated with the claims file after the previous June 2002 denial.

3.  A back disability is related to the Veteran's active service.  

4.  A June 2002 rating decision denied the Veteran's claim for entitlement to service connection for a left knee disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year.

5.  With respect to the Veteran's left knee disability claim, new and material evidence was associated with the claims file after the previous June 2002 denial.

6.  A left knee disability is related to the Veteran's active service.  

7.  A June 2002 rating decision denied the Veteran's claim for entitlement to service connection for stress headaches.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year.

8.  With respect to the Veteran's headache disability claim, new and material evidence was associated with the claims file after the previous June 2002 denial.

9.  A left shoulder disability is related to the Veteran's active service.  

10.  A right knee disability is related to the Veteran's active service.  

CONCLUSIONS OF LAW

1.  The June 2002 rating decision which denied entitlement to service connection for a back disability, a left knee disability, and a headache disability, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  

2.  As new and material evidence was received after the final June 2002 rating decision, the claims for entitlement to service connection for a back disability, a left knee disability, and a headache disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disability

New and Material Legal Criteria 

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2016).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  See 38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  See id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2016).

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2016), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Analysis 

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  

A June 2002 rating decision denied a claim for entitlement to service connection for a back disability.  This rating decision stated that "[a]lthough there is a record of treatment in service for back strain, no permanent residual or chronic disability subject to service connection was established in the service medical records or diagnosed during the VA examination."  It therefore appears that the basis, at least in part, for the AOJ's denial was that there was no current back disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year; therefore, the June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Since the final June 2002 rating decision, new evidence includes, but is not necessarily limited to, various private medical records from C.B. (a chiropractor).  Specifically, a June 2010 opinion stated that examination of the Veteran "revealed muscular hyper tonicity in the cervical, thoracic, and lumbar spinal areas" and referenced "the advanced degree of degenerative change in the...spine."  An August 2012 opinion stated that the Veteran "suffers from chronic neck, back and knee pain.  I believe the cause of this pain and degenerative arthritic change..."  A June 2016 opinion referenced "the arthritic and degenerative changes I see in his spine."    

This evidence is new, as it did not exist at the time of the final disallowance in June 2002.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a current back disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a back disability is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

Service Connection Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service Connection Analysis

With respect to a first element of direct service connection, a current disability, as noted above, various private opinions from C.B. referenced the Veteran as having a back disability.  Specifically, a June 2010 opinion stated that examination of the Veteran "revealed muscular hyper tonicity in the cervical, thoracic, and lumbar spinal areas" and referenced "advanced degree of degenerative change in the...spine," an August 2012 opinion stated that the Veteran "suffers from chronic neck, back and knee pain.  I believe the cause of this pain and degenerative arthritic change...," and a June 2016 opinion referenced "arthritic and degenerative changes...in [the Veteran's] spine."  The Board acknowledges that a March 2010 VA examination report did not provide a diagnosis of a back condition and stated that "[t]here is no diagnosis because, although there are symptoms, there is no current clinical objective evidence of diagnosable disease or pathology" and that accompanying March 2010 lumbosacral spine x-ray results included an impression of "[n]egative lumbosacral spine."  In light of the three private opinions from C.B. that referenced a back disability that postdated the March 2010 VA examination, however, the Board finds that the Veteran has a current back disability for adjudication purposes.

With respect to a second element of direct service connection, an in-service event, the evidence reflects both specific incidents and references to the physical nature of the Veteran's active service more generally.  At the June 2016 Board hearing, the Veteran reported complaining about his back to a corpsman.  See June 2016 Board Hearing Transcript, page 4.  A March 1997 service treatment record (STR) noted that the Veteran complained of low back pain and that there was no "[t]rauma or activities which could have triggered this" and included an assessment of "muscle strain lower back."  A May 10, 2000 STR referenced the Veteran complaining of low back pain following a motor vehicle accident five days prior, that he had been "evaluated by physician as lowback strain" and noted an assessment of "[m]id thoracic strain."  A May 17, 2000 STR noted that the Veteran returned for follow up and that the Veteran "states feels better, no complaints at this time."  On the Veteran's May 2002 separation Report of Medical History, the Veteran reported having ever had or having now recurrent back pain and a medical professional noted low back pain and "NCD," presumably an abbreviation for either "not considered disabling" or "not considered disqualifying."

As to references to the physical nature of the Veteran's active service more generally, in a November 2010 statement the Veteran referenced various body parts, to include his back (as well as left shoulder and knees), and stated that "[t]hese injuries were all sustained or aggravated by my time in the Navy."  The Veteran then referenced "[w]alking on deckplates in a pressurized submarine, pounding concrete while on watch for up to six hours at a time, and standing at attention while on watch carrying various fully loaded, heavy weapons that were slung over one shoulder all had a negative effect on my body" and again referenced various body parts, to include his back (as well as left shoulder and knees).  The Veteran also referenced "climbing up and down ladders to enter and exit the submarine, dealing with the shift of balance of the ocean while underway, running, swimming, and doing push-ups and sit-ups."  A June 2010 private medical opinion from C.B. referenced the Veteran as "lifting heavy items up and down ladders to get in and out of submarines," that the Veteran "did a lot of bending and stooping to get through hatches while on the submarine" and that "[p]art of his duty involved carrying heavy cables weighing 100 plus pounds while loading and unloading torpedoes."  An August 2012 private medical opinion from C.B. referenced the Veteran as being "required...to repeatedly climb metal ladders" and that the Veteran's "naval duties also required him to frequently and repeatedly lift and carry heavy equipment."                   

The Board notes that the Veteran's DD 214 noted his last duty assignment as a submarine and his primary specialty was noted as "Trident MK-118 Combat Control System Maintenance Technician."  The DD 214 noted that the Veteran had 3 years and over 8 months of sea service.  As such, the various descriptions of the physical nature of the Veteran's active service appear to be consistent with the circumstances of his service.  Overall, various evidence referenced an in-service event, to include both specific incidents and references to the physical nature of the Veteran's active service more generally.
With respect to a third and final element of direct service connection, a nexus, of record are multiple private opinions from C.B. that related the Veteran's back disability to his active service.  A June 2010 opinion stated that the Veteran "has been a patient of mine for several years and I have treated him for...back...problems" and "[a]s [the Veteran] has described his history to me, these problems began during his time in the service of the United States Navy."  This opinion also stated that "back symptoms were aggravated during his time in the service when lifting heavy items up and down ladders to get in and out of submarines.  He did a lot of bending and stooping to get through hatches while on the submarine and this resulted in injury to his...back"  The opinion further stated that "[w]hen [the Veteran's] history of his time spent in the Military and his recent medical/chiropractic findings are taken into consideration, it is my opinion that his current medical/chiropractic conditions were caused by, aggravated by, or began during his Military Service with the U.S. Navy" and that "[m]y opinion is primarily based on my examination findings of [the Veteran's] back...and his given history."   The opinion further stated that:

In a man of [the Veteran's] young age, it is unusual that I would see the advanced degree of degenerative change in the...spine, unless that patient was someone who exposed to significant physical stressors such as those required by the duties in which [the Veteran] was engaged during his time in the Navy.

An August 2012 private medical opinion from C.B. stated that the Veteran "suffers from chronic...back... pain.  I believe the cause of this pain and degenerative arthritic change to be the activities which were required of him while serving in the Untied Stated Navy."  The opinion also stated that the Veteran's "naval duties...required him to frequently and repeatedly lift and carry heavy equipment.  These activities have resulted in chronic neck and spinal pain, particularly in the lumbar and sacral areas."  The opinion further stated that "[i]t is my opinion, to a reasonable degree of medical certainty, that if [the Veteran] had not spent the time he did in the United States Navy and had not performed the activities required of him to carry out his duties, that his spinal health...would be minimal to non-existent." 
A June 2016 private medical opinion from C.B. stated that the Veteran "has been a patient of mine for the past several years" and that the Veteran "has related to me his history of physical stress and general wear and tear on his spine...while he served in the US Navy."  The opinion further stated that "[i]t is my opinion that the history he has related to me is consistent with the arthritic and degenerative changes I see in his spine" and that "it is my opinion that it is at least as likely as not that the symptoms he is currently experiencing in his spine...are a result of the duties he performed while he was serving in the [N]avy."  

As previously referenced, a March 2010 VA examination report did not provide a diagnosis of a back condition.  In addition, the examination report did not provide an opinion regarding direct service connection and stated that "[t]here is no opinion because there is no diagnosis."  

Upon review of the evidence of record, the Board finds that a back disability is related to the Veteran's active service.  As noted, generally in order to establish direct service connection, three elements must be established.  Various references existed to an in-service event, and the private medical opinions from C.B. referenced a current diagnosis of a back disability and provided a nexus of such disability to the Veteran's active service.  The Board notes that there is no competent evidence contrary to the opinions provided by C.B.  All three elements of direct service connection have therefore been met.  As such, the Board concludes that the criteria for entitlement to service connection for a back disability have been met and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).     

II.  Left Knee Disability

New and Material Analysis 

A June 2002 rating decision denied a claim for entitlement to service connection for a left knee disability.  This rating decision stated that "[a]lthough there is a record of treatment in service for left knee disability, no permanent residual or chronic disability subject to service connection was established in the service medical records or diagnosed during the VA examination."  It therefore appears that the basis, at least in part, for the AOJ's denial was that there was no current left knee disability.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year; therefore, the June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Since the final June 2002 rating decision, new evidence includes, but is not necessarily limited to, various private medical records from C.B.  Specifically, a June 2010 opinion stated that the Veteran "does have degenerative joint disease in his knees, which results in frequent pain and stiffness" and referenced "the advanced degree of degenerative change in the...knees."  An August 2012 opinion stated that the Veteran "suffers from chronic neck, back and knee pain.  I believe the cause of this pain and degenerative arthritic change..."  The opinion also referenced the Veteran's duties in service as having "taken a toll on his knees and caused degenerative changes and chronic pain and instability" and referenced the Veteran's "knee conditions."    

This evidence is new, as it did not exist at the time of the final disallowance in June 2002.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely a current left knee disability.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a left knee disability is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

Service Connection Analysis

With respect to a first element of direct service connection, a current disability, as noted above, various private opinions from C.B. referenced the Veteran as having a left knee disability.  Specifically, June 2010 and August 2012 opinions referenced degenerative joint disease, degenerative changes and arthritic changes of the Veteran's left knee.  

The Board acknowledges that a March 2010 VA examination report did not provide a diagnosis of a left knee condition and stated that "[t]here is no diagnosis because, although there are symptoms, there is no current clinical objective evidence of diagnosable disease or pathology" and that accompanying March 2010 left knee x-ray results included an impression of "[n]egative left knee."  In light of the private opinions from C.B. that referenced a left knee disability that postdated the March 2010 VA examination, however, the Board finds that the Veteran has a current left knee disability for adjudication purposes.

With respect to a second element of direct service connection, an in-service event, the evidence reflects both specific incidents and references to the physical nature of the Veteran's active service more generally.  

A February 1998 STR noted a chief complaint of knee pain on the left side after running.  A diagnosis was noted of shin splints.  A December 1999 STR noted the Veteran as "with a two week [history] of left knee pain that occurs when squatting/bending and running...Denies trauma."  An assessment was noted of possible patellofemoral pain syndrome.  On the Veteran's May 2002 separation Report of Medical History, the Veteran reported having ever had or having now trick or locked knee and a medical professional noted "[l]eft knee pain sporadic no disability" and "NCD."   

As to references to the physical nature of the Veteran's active service more generally, as discussed above, the Veteran provided information in a November 2010 statement as to the physical nature of his active service and further information to this point was contained in the private medical opinions from C.B. Overall, various evidence referenced an in-service event, to include both specific incidents and references to the physical nature of the Veteran's active service more generally.

With respect to a third and final element of direct service connection, a nexus, of record are multiple private opinions from C.B. that related the Veteran's left knee disability to his active service.   

A June 2010 opinion stated that the Veteran "has been a patient of mine for several years and I have treated him for...knee problems" and "[a]s [the Veteran] has described his history to me, these problems began during his time in the service of the United States Navy."  The opinion stated that the Veteran "states his knee pain began after spending long periods of time walking on concrete and metal deck plates."  It was noted that the Veteran "does have degenerative joint disease in his knees."  The opinion further stated that "[w]hen [the Veteran's] history of his time spent in the Military and his recent medical/chiropractic findings are taken into consideration, it is my opinion that his current medical/chiropractic conditions were caused by, aggravated by, or began during his Military Service with the U.S. Navy" and that "[m]y opinion is primarily based on my examination findings of [the Veteran's]...knees and his given history."   The opinion further stated that:

In a man of [the Veteran's] young age, it is unusual that I would see the advanced degree of degenerative change in the...knees...unless that patient was someone who exposed to significant physical stressors such as those required by the duties in which [the Veteran] was engaged during his time in the Navy.

An August 2012 private medical opinion from C.B. stated that the Veteran "suffers from chronic...knee pain.  I believe the cause of this pain and degenerative arthritic change to be the activities which were required of him while serving in the Untied Stated Navy."  The opinion also stated that the Veteran's "duties included those which required him to repeatedly climb metal ladders.  This, along with the running that was part of his training, has taken a toll on his knees and caused degenerative changes and chronic pain and instability."  The opinion further stated that "[i]t is my opinion, to a reasonable degree of medical certainty, that if [the Veteran] had not spent the time he did in the United States Navy and had not performed the activities required of him to carry out his duties, that his...knee conditions would be minimal to non-existent."
As previously referenced, a March 2010 VA examination report did not provide a diagnosis of a left knee disability.  In addition, the examination report did not provide an opinion regarding direct service connection and stated that "[t]here is no opinion because there is no diagnosis."  

Upon review of the evidence of record, the Board finds that a left knee disability is related to the Veteran's active service.  As noted, generally in order to establish direct service connection, three elements must be established.  Various references existed to an in-service event, and the private medical opinions from C.B. referenced a current diagnosis of a left knee disability and provided a nexus of such disability to the Veteran's active service.  The Board notes that there is no competent evidence contrary to the opinions provided by C.B.  All three elements of direct service connection have therefore been met.  As such, the Board concludes that the criteria for entitlement to service connection for a left knee disability have been met and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).     

III.  Headache Disability 

New and Material Analysis 

The Veteran's claim for entitlement to service connection for stress headaches was denied by a June 2002 rating decision.  This rating decision stated that "[a]lthough there is a single record of treatment in service for a headache, no permanent residual or chronic disability subject to service connection was established in the service medical records" and that "[t]he diagnosis of stress headaches given during the VA examination was based on subjective complaints that were not substantiated by treatment records.  Therefore, service connection for stress headaches is denied."  It therefore appears that the basis for the AOJ's denial was that there was no current headache disability or nexus to service.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision, or submit new and material evidence within one year; therefore, the June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

Since the final June 2002 rating decision, new evidence includes, but is not necessarily limited to, various lay and medical evidence suggesting a continuity of symptomology related to headaches since the Veteran's separation from service in May 2002.  For example, an October 2003 private treatment note from Dr. D.C. noted that the Veteran was "in for evaluation of headache...He gets headaches fairly often.  He was in the Navy. When he was in the Navy they called them tension headaches" and an assessment was noted of posterior tension headache. An October 2003 private treatment note from Dr. S.T. noted a past medical history of "[m]igraines with infrequent attacks" and included an assessment of "rule out migraines.  The [Veteran] has very infrequent attacks."  A February 2005 private treatment note from Dr. B.P. noted that the Veteran "is here today for evaluation of headache...He reports that he has had a history of headaches going on for many years" and an assessment was noted of "[m]igraine headache, unspecified."  Three private treatment notes from three separate days from McMahon Chiropractic & Physical Therapy from November 2007 and December 2007 referenced the Veteran as having a headache.  A July 2008 private treatment note from Dr. R.O. noted a past medical history of migraine headache.  A July 2009 private treatment note from McMahon Chiropractic & Physical Therapy referenced the Veteran as having a headache.  A January 2010 private treatment note from Dr. T.H. noted "[h]istory of migraines with the [Veteran] noting that the present headache is not entirely consistent with his migraine headaches."  

In January 2010 statement, the Veteran referenced reopening his claim for stress headaches and stated that "I feel that the continuity of treatment supports my claim that [this is a] chronic issue[]."  The Veteran was afforded a VA examination in March 2010 and the examination report noted current symptoms of "[h]eadache about once every 6 months."  In a November 2010 statement, the Veteran referenced having headaches and in a November 2010 statement the Veteran's spouse stated that "[t]here have been times that [the Veteran]...comes home early because of a migraine headache."  At the June 2016 Board hearing, the Veteran stated "I've had headaches, they've lessened in frequency...But, I, I've had headaches...I've got one right now, as a matter of fact."  A June 2016 medical opinion from C.B. stated that "I have treated [the Veteran] for...headaches."                  

This evidence is new, as it did not exist at the time of the final disallowance in June 2002.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely to the issue of nexus because the evidence suggests a continuity of symptomology related to headaches since the Veteran's separation from service.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a headache disability is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  As will be discussed in the Remand section below, additional development is required prior to adjudication of the merits of the service connection claim.

IV.  Left Shoulder Disability 

Service Connection Analysis

With respect to a first element of direct service connection, a current disability, such is demonstrated by various medical evidence of record.  A  December 2009 private opinion from Dr. B.P. referenced "a positive history of left shoulder arthritis...confirmed on MRI."  A January 2010 private opinion from C.B. stated that the Veteran "has been under my care periodically over the past several years for arthritic conditions including left shoulder and right knee.  Both of these joints show degenerative arthritic change, which has been confirmed by MRI."  The Veteran was afforded a VA examination in March 2010 and the examination report noted a diagnosis of left shoulder impingement syndrome.  Accompanying March 2010 left shoulder spine x-ray results included an impression of "[n]egative left shoulder."  A June 2010 private opinion from C.B. referenced muscular hyper tonicity "in the musculature of the shoulders and in and around [the Veteran's] scapulas" and referenced "the advanced degree of degenerative change in the shoulders."  A June 2010 private opinion from Dr. B.P. referenced "an MRI from 2005 revealing positive left shoulder degenerative change and anatomy consistent with impingement."  A June 2016 private opinion from C.B. referenced "a significant and unusual degree of degenerative change and pain in [the Veteran's] shoulders" and "arthritic and degenerative changes" in the shoulders.  The Board notes, regarding the references in the private opinions to MRI testing, that a February 2010 letter from the AOJ to the Veteran referenced that the Veteran submitted a CD from the Marshfield Clinic (where Dr. B.P. works) and that "[t]his CD contains radiographic images only, and we are unable to accept images as evidence...Please submit the written interpretations or narratives for these images if you would like them considered."  Based on the evidence, the Board finds that the Veteran has a current left shoulder disability for adjudication purposes

With respect to a second element of direct service connection, an in-service event, the evidence reflects both specific incidents and references to the physical nature of the Veteran's active service more generally.  

In a January 2010 statement, the Veteran reported that his left shoulder "was injured during basic training and re-injured...at my next duty station."  A February 2010 report of a phone call with the Veteran noted that the Veteran reported that he "[i]njured shoulder in boot camp...while he was doing 100 pushups, carrying torpedo loading equipment."  At the June 2016 Board hearing, the Veteran referenced injuring his shoulder in basic training while doing pushups and that  his duties while on a submarine, to include related to "hold[ing] the 100 pounds of torpedo load" up a ladder multiple times, "continued to aggravate" his shoulder.  See June 2016 Board Hearing Transcript, page 3.      

A July 11, 1996 STR (which does not have a year noted, but based on subsequent records appears to be from 1996) referenced the Veteran as having "chronic shoulder pain doing pushups" for greater than four weeks.  Past medical history was noted as essentially negative.  A July 15, 1996 STR noted a complaint of left shoulder pain and that the Veteran "states pain just started while doing push ups at [physical training] and has gotten progressively worse."  An assessment was noted of "impingement syndrome? [secondary] to bursitis (subacromial) vs. [primary]." A July 25, 1996 STR noted that the Veteran was "here for a [follow up] for a pinched nerve in his [left] shoulder" and that the Veteran was "having muscle/shoulder pain which began after doing push ups."  An assessment was noted of left shoulder muscle strain.  The Board also notes that on the Veteran's May 2002 separation Report of Medical History, the Veteran denied having ever had or having now painful or trick shoulder.
  
As to references to the physical nature of the Veteran's active service more generally, as discussed above, the Veteran provided information in a November 2010 statement as to the physical nature of his active service and further information to this point was contained in the private medical opinions from C.B. and Dr. B.P. that will be discussed below.

Overall, various evidence referenced an in-service event, to include both specific incidents and references to the physical nature of the Veteran's active service more generally.

With respect to a third and final element of direct service connection, a nexus, of record are multiple opinions.
A December 2009 private opinion from Dr. B.P. referenced the Veteran as having "a positive history of left shoulder arthritis...consistent with potential overuse injuries.  [This] overuse injur[y] could result from [the Veteran's] service in the U.S. Navy."

A March 2010 VA examination report noted a diagnosis of left shoulder impingement syndrome and provided an opinion that "[t]his condition is less likely as not caused by or the result of military service."  The provided rationale was as follows:
	
Although there is [STR] documentation on several occasions of left shoulder symptoms, discharge examination April 23, 2002 documents no diagnosable left shoulder condition.  In addition, chiropractic examination June 19 2007 documents [V]eteran's report that 'left shoulder has always been funny since he was a child' and he has been able to 'almost dislocate it at will' indicating that symptom began prior to military service.  It is most likely the current symptoms are related to repetitive overuse in his job at the U.S. Postal Service operating a sorting machine with repetitive tasks at or above shoulder level.

A June 2010 private opinion from C.B. stated that the Veteran "has been a patient of mine for several years and I have treated him for...shoulder...problems" and "[a]s [the Veteran] has described his history to me, these problems began during his time in the service of the United States Navy.  He initially injured his left shoulder while in boot camp doing push-ups."  It was noted that "[s]houlder...symptoms were aggravated during [the Veteran's] time in the service when lifting heavy items up and down ladders to get in and out of submarines...Part of his duty involved carrying heavy cables weighing 100 plus pounds while loading and unloading torpedoes."  The opinion also stated that "[w]hen [the Veteran's] history of his time spent in the Military and his recent medical/chiropractic findings are taken into consideration, it is my opinion that his current medical/chiropractic conditions were caused by, aggravated by, or began during his Military Service with the U.S. Navy" and that "[m]y opinion is primarily based on my examination findings of [the Veteran's]...shoulders... and his given history."   The opinion further stated that:

In a man of [the Veteran's] young age, it is unusual that I would see the advanced degree of degenerative change in the shoulders...unless that patient was someone who exposed to significant physical stressors such as those required by the duties in which [the Veteran] was engaged during his time in the Navy.

A June 2010 private opinion from Dr. B.P. referenced "left shoulder degenerative change and anatomy consistent with impingement" and stated that "in light of [the Veteran's] testimony, it is my opinion that it is at least as likely as not that [the Veteran's] current left shoulder pain was caused by his Military service" and that "[i]t is my opinion that this is the case based on [the Veteran's] testimony the left shoulder injury that occurred during basic training as well as description of his activities while in the Navy."

A June 2016 private medical opinion from C.B. stated that the Veteran "has been a patient of mine for the past several years" and that the Veteran "has a significant and unusual degree of degenerative change and pain in his shoulders of a man of his age."  It was noted that the Veteran "has related to me his history of physical stress and general wear and tear on his...shoulders while he served in the US Navy."  The opinion further stated that "[i]t is my opinion that the history he has related to me is consistent with the arthritic and degenerative changes I see in his...shoulders" and that "it is my opinion that it is at least as likely as not that the symptoms he is currently experiencing in his ...shoulders are a result of the duties he performed while he was serving in the [N]avy."  
  
As to the issue of nexus, of record are multiple positive opinions from Dr. B.P. and C.B. linking a left shoulder disability to the Veteran's active service.  Also of record is a negative March 2010 VA opinion.  Upon review, the Board finds the negative March 2010 VA opinion to be of lesser probative value than the positive private opinions.  Initially, as quoted, the March 2010 VA opinion's rationale referenced that a "discharge examination April 23, 2002 documents no diagnosable left shoulder condition."  This appears to have been a mistaken reference to the VA examination that was conducted on that date, as no separation examination appears to be of record from that date (and generally it appears that only a Report of Medical History form and a Report of Medical Assessment form were completed and not a typical separation examination and form).  Upon review of the April 2002 VA examination report, a left shoulder disability was not one of the "claimed conditions" listed.  As such, the fact that this examination report did not address the Veteran's left shoulder is understandable.  The VA examiner presumably did not examine the Veteran's left shoulder at the April 2002 examination and so the March 2010 VA opinion's statement and reliance on that this examination documented "no diagnosable left shoulder condition" lessens the probative value of the March 2010 VA opinion because it is understandable, if the April 2002 VA examiner did not examine the Veteran's left shoulder, that no left shoulder diagnosis would have been noted.    

In addition, as to the portion of the March 2010 VA opinion's rationale that attributed the Veteran's left shoulder disability to his post service employment for the postal service, no rationale was provided in support of this conclusion, which lessens the probative value of the opinion.  In addition, at the June 2016 Board hearing, the Veteran was asked whether he was having problems with his left shoulder before he starting working at the post office and he replied "[o]h, yeah, the pain, I mean, the injury's never been resolved."  See June 2016 Board Hearing Transcript, page 5.  This further limits the probative value of the March 2010 VA opinion.  

On the contrary, the Board finds the multiple positive private opinions to be more probative as to the issue of nexus.  These opinions were based on evaluation of the Veteran and consideration of his military service and duties and included valid rationales to support the provided conclusions.  Overall, the Board finds the various positive private opinions to be of more probative value as to the issue of nexus.  

Upon review of the evidence of record, the Board finds that a left shoulder disability is related to the Veteran's active service.  As noted, generally in order to establish direct service connection, three elements must be established.  Various references existed to an in-service event and to a current diagnosis of a left shoulder disability.  As discussed, the Board finds the various private opinions from Dr. B.P and C.B. to be of more probative value as to the issue of nexus than the negative March 2010 VA opinion and therefore the evidence indicates a nexus for a left shoulder disability to the Veteran's active service.  All three elements of direct service connection have therefore been met.  As such, the Board concludes that the criteria for entitlement to service connection for a left shoulder disability have been met and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).     

V.  Right Knee Disability 

Service Connection Analysis

With respect to a first element of direct service connection, a current disability, such is demonstrated by various medical evidence of record.  A  December 2009 private opinion from Dr. B.P. referenced "a positive history of...right knee osteoarthritis...confirmed on MRI."  A January 2010 private opinion from C.B. stated that the Veteran "has been under my care periodically over the past several years for arthritic conditions including left shoulder and right knee.  Both of these joints show degenerative arthritic change, which has been confirmed by MRI."  The Veteran was afforded a VA examination in March 2010 and the examination report noted a diagnosis of right knee patellofemoral syndrome and patellar tendinitis.  Accompanying March 2010 right knee x-ray results included an impression of "[n]egative right knee."  A June 2010 private opinion from C.B. stated that the Veteran "does have degenerative joint disease in his knees, which results in frequent pain and stiffness" and referenced "the advanced degree of degenerative change in the...knees."  A June 2010 private opinion from Dr. B.P. referenced "an MRI of the right knee from June 2009 confirming chronic patellar tendonitis."  An August 2012 private opinion from C.B. stated that the Veteran "suffers from chronic neck, back and knee pain.  I believe the cause of this pain and degenerative arthritic change..."  The opinion also referenced the Veteran's duties in service as having "taken a toll on his knees and caused degenerative changes and chronic pain and instability" and referenced the Veteran's "knee conditions."  As such, the Board finds that the Veteran has a current right knee disability for adjudication purposes.    

With respect to a second element of direct service connection, an in-service event, the evidence reflects both specific incidents and references to the physical nature of the Veteran's active service more generally.  

At the June 2016 Board hearing, the Veteran discussed that he injured his right knee while in service in basic training, specifically that "I landed on it wrong, and kind of went backwards, and it didn't feel good."  

An April 14, 1996 STR noted that the Veteran was cycling and his right knee "'gave out'."  It was noted that the Veteran had a "[history] of knee problems 2 [years] ago (??)."  An assessment was noted of patellar femoral syndrome.  An April 16, 1996 STR noted that the Veteran was following up for patellar femoral syndrome of the right knee and that he reported that his "knee feels 100% better [no] pain [at] all" and an assessment was noted of resolved knee pain.  Also, on the Veteran's May 2002 separation Report of Medical History, the Veteran reported having ever had or having now trick or locked knee, though a medical professional noted "[l]eft knee pain sporadic no disability" and did not reference the right knee.
As to references to the physical nature of the Veteran's active service more generally, as discussed above, the Veteran provided information in a November 2010 statement as to the physical nature of his active service and further information to this point was contained in the private medical opinions from C.B. and Dr. B.P. that will be discussed below.  In addition, in a January 2010 statement the Veteran stated that "I...have arthritis/tendonitis in my right knee.  I believe this is due to constant physical training [and] climbing up and down ladders on a submarine."  Overall, various evidence referenced an in-service event, to include both specific incidents and references to the physical nature of the Veteran's active service more generally.

With respect to a third and final element of direct service connection, a nexus, of record are multiple opinions.  A December 2009 private opinion from Dr. B.P. referenced the Veteran as having "a positive history of...right knee osteoarthritis...consistent with potential overuse injuries.  [This] overuse injur[y] could result from [the Veteran's] service in the U.S. Navy."

A January 2010 private opinion from C.B. referenced degenerative arthritic change in the Veteran's right knee and stated "[i]t is my opinion, that these arthropathies are most likely related to his service in the United States Navy."  

A March 2010 VA examination report noted a diagnosis of right knee patellofemoral syndrome and patellar tendinitis and provided an opinion that "[t]his condition is less likely as not caused by or the result of military service."  The provided rationale was as follows:

Although knee pains are documented several times in [STRs], discharge examination on April 23, 2002 found no objective evidence of diagnosable disease of the knees.  Current right knee patellofemoral syndrome and patellar tendinitis most likely developed after military discharge with significant medical record documentation not found until 2009 and 2010.

A June 2010 private opinion from C.B. stated that the Veteran "has been a patient of mine for several years and I have treated him for...knee problems" and "[a]s [the Veteran] has described his history to me, these problems began during his time in the service of the United States Navy."  The opinion stated that the Veteran "states his knee pain began after spending long periods of time walking on concrete and metal deck plates."  It was noted that the Veteran "does have degenerative joint disease in his knees."  The opinion further stated that "[w]hen [the Veteran's] history of his time spent in the Military and his recent medical/chiropractic findings are taken into consideration, it is my opinion that his current medical/chiropractic conditions were caused by, aggravated by, or began during his Military Service with the U.S. Navy" and that "[m]y opinion is primarily based on my examination findings of [the Veteran's]...knees and his given history."   The opinion further stated that:

In a man of [the Veteran's] young age, it is unusual that I would see the advanced degree of degenerative change in the...knees...unless that patient was someone who exposed to significant physical stressors such as those required by the duties in which [the Veteran] was engaged during his time in the Navy.

A June 2010 private opinion from Dr. B.P. referenced chronic patellar tendonitis of the right knee and stated "in light of [the Veteran's] testimony, it is my opinion that it is at least as likely as not that... [the Veteran's] left knee pain were aggravated by his Military service" and "[i]t is my opinion that this is the case based upon...that much of this time in the Navy was spent standing on hard deck plating and concrete, which certainly would have aggravated his chronic patellar tenonitis."  The Board notes that while the opinion referenced left knee pain being aggravated by service, this may have been a mistake and instead been in regards to the right knee because the opinion primarily referenced the Veteran's right knee chronic patellar tendonitis (though left knee pain generally was also noted).    

An August 2012 private medical opinion from C.B. stated that the Veteran "suffers from chronic...knee pain.  I believe the cause of this pain and degenerative arthritic change to be the activities which were required of him while serving in the Untied Stated Navy."  The opinion also stated that the Veteran's "duties included those which required him to repeatedly climb metal ladders.  This, along with the running that was part of his training, has taken a toll on his knees and caused degenerative changes and chronic pain and instability."  The opinion further stated that "[i]t is my opinion, to a reasonable degree of medical certainty, that if [the Veteran] had not spent the time he did in the United States Navy and had not performed the activities required of him to carry out his duties, that his...knee conditions would be minimal to non-existent."

As to the issue of nexus, of record are multiple positive opinions from Dr. B.P. and C.B. linking a right knee disability to the Veteran's active service.  Also of record is a negative March 2010 VA opinion.  Upon review, the Board finds the negative March 2010 VA opinion to be of lesser probative value than the positive private opinions.  Initially, as quoted, the March 2010 VA opinion's rationale referenced that a "discharge examination on April 23, 2002 found no objective evidence of diagnosable disease of the knees."  This appears to have been a mistaken reference to the VA examination that was conducted on that date, as no separation examination appears to be of record from that date (and generally it appears that only a Report of Medical History form and a Report of Medical Assessment form were completed and not a typical separation examination and form).  Upon review of the April 2002 VA examination report, a right knee disability was not one of the "claimed conditions" listed.  As such, the fact that this examination report did not address the Veteran's right knee is understandable.  The VA examiner presumably did not examine the Veteran's right knee at the April 2002 examination and so the March 2010 VA opinion's statement and reliance on that this examination documented "no objective evidence of diagnosable disease of the knees" lessens the probative value of the March 2010 VA opinion because it is understandable, if the April 2002 VA examiner did not examine the Veteran's right knee, that no right knee disease would have been diagnosed.  

In addition, as to the portion of the March 2010 VA opinion's rationale that stated that the Veteran's right knee disability "most likely developed after military discharge with significant medical record documentation not found until 2009 and 2010," the Board notes, however, that it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet App. 488 (1997).  In this regard, a June 2009 private treatment note (prior to the Veteran filing the current claim on appeal) from Dr. B.P. stated that the Veteran "has been experiencing right knee pain ever since he was discharged from the Navy 7 years ago."  The Veteran also reported that, essentially, he did not seek medical treatment after service due to financial limitations.  See, e.g., November 2010 statement (stating "[o]ne of the reasons for the denial of benefits was because of an absence of treatment from the time I left the service to the first time I told a new doctor about my pain.  The simple fact is this; I was not able to afford to go to the doctor").  In light of the preceding discussion, the probative value of the negative March 2010 VA opinion is lessened.     

On the contrary, the Board finds the multiple positive private opinions to be more probative as to the issue of nexus.  These opinions were based on evaluation of the Veteran and consideration of his military service and duties and included valid rationales to support the provided conclusions.  Overall, the Board finds the various positive private opinions to be of more probative value as to the issue of nexus.  

Upon review of the evidence of record, the Board finds that a right knee disability is related to the Veteran's active service.  As noted, generally in order to establish direct service connection, three elements must be established.  Various references existed to an in-service event and to a current diagnosis of a right knee disability.  As discussed, the Board finds the various private opinions from Dr. B.P and C.B. to be of more probative value as to the issue of nexus than the negative March 2010 VA opinion and therefore the evidence indicates a nexus for a right knee disability to the Veteran's active service.  All three elements of direct service connection have therefore been met.  As such, the Board concludes that the criteria for entitlement to service connection for a right knee disability have been met and to this extent the Veteran's claim is granted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).     





	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened.

Entitlement to service connection for back disability is granted.

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened.

Entitlement to service connection for a left knee disability is granted.

New and material evidence having been received, the claim for entitlement to service connection for a headache disability is reopened.

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for right knee disability is granted.


REMAND

With respect to the Veteran's headache disability claim, a March 1999 STR stated that the Veteran "awoke this [morning] with a headache...States has [headache] every two months for approx[imately] 4-5 years and has never seeked a medical evaluation."  An assessment was noted of "Possible Migraine [headache] [versus] Tension Headache."  On the Veteran's May 2002 separation Report of Medical History, the Veteran reported having ever had or having now frequent or severe headaches and a medical professional noted "occasional headaches (stress)" and "NCD."  The Veteran was afforded a VA examination in April 2002 and a diagnosis was noted of "Stress Headaches."  As discussed above, various lay and medical evidence is of record suggesting a continuity of symptomology related to headaches since the Veteran's separation from service in May 2002.  The Veteran was afforded a VA examination in March 2010 and no diagnosis was provided, with the examiner stating that "[t]here is no diagnosis because, although there are symptoms, there is no current clinical objective evidence of diagnosable disease or pathology, and there is no medical record documentation of ongoing medical treatment for chronic headache condition."  It was noted that "[t]here is no opinion because there is no diagnosis" and that "[i]t is most likely that these symptoms were and are within the range that is normal in the general population and not an indication of disease or pathology."  

Subsequent to the March 2010 VA examination, as discussed previously, in a November 2010 statement, the Veteran referenced having headaches and in a November 2010 statement the Veteran's spouse stated that "[t]here have been times that [the Veteran]...comes home early because of a migraine headache."  Also, at the June 2016 Board hearing, the Veteran stated "I've had headaches, they've lessened in frequency...But, I, I've had headaches...I've got one right now, as a matter of fact."  In addition, a June 2016 medical opinion from C.B. stated that "I have treated [the Veteran] for...headaches."  In light of the additional medical and lay evidence referencing headache symptomology subsequent to the March 2010 VA examination that did not provide a diagnosis of a headache disability, the Board concludes that remand is required for a VA examination and opinion, as outlined further in the remand directives below.  The examiner will be asked to identify whether the Veteran has had a headache disability at any point during the appeal period and if so, whether such disability is related to the Veteran's active service.  

In addition, in a January 2010 statement, the Veteran referenced reopening his claim for stress headaches (as well as the other disabilities addressed above) and stated "[m]y claimed disabilities are either directly related to my service or secondary to my other SCD medical conditions."  In light of the Veteran's statement, the examiner will also be asked to address whether any diagnosed headache disability is secondary to the Veteran's service-connected disabilities (as granted herein).  In this regard, while on remand, the Veteran must also be provided adequate notice as to how to substantiate a claim on a secondary basis.  

Finally, in June 2016 the Veteran submitted a VA Form 21-4142a (General Release for Medical Provider Information to the VA) and listed treatment from January 2003 to present for McMahon Chiropractic (and provider C.B.) and from January 2002 to present for Marshfield Clinic.  The most recently obtained records from these providers were obtained in March 2010.  As such, while on remand, appropriate action to attempt to obtain records from such providers must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to attempt to obtain private medical records from the providers (McMahon Chiropractic (and provider C.B.) and Marshfield Clinic) identified on the June 2016 VA Form 21-4142a.

2.  Provide adequate notice to the Veteran as to how to substantiate a claim for service connection on a secondary basis.

3.  Afford the appellant an appropriate VA examination with respect to his headache disability claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

a.  Identify any headache disability that has been present at any point during the appeal period (dating to approximately January 2010).

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any headache disability present at any point during the appeal period (dating to approximately January 2010) had its onset during active service or is related to any in-service disease, event, or injury.

With respect to the requested opinion identified in "b" above, while review of the entire claims folder is required, attention is invited to a March 1999 STR (VBMS, document labeled STR-Medical, receipt date 2/21/2014, page 55 of 99) that stated that the Veteran "awoke this [morning] with a headache...States has [headache] every two months for approx[imately] 4-5 years and has never seeked a medical evaluation" and included an assessment of "Possible Migraine [headache] [versus] Tension Headache" and to the the Veteran's May 2002 separation Report of Medical History (same VBMS document, pages 4-7 of 99), where the Veteran reported having ever had or having now frequent or severe headaches and a medical professional noted "occasional headaches (stress)."  

Further attention is invited to the various lay and medical evidence suggesting a continuity of symptomology related to headaches since the Veteran's separation from service in May 2002, which was discussed further in detail in the body of the decision and remand above.  

The various private medical records included the following:

i.  October 2003 from Dr. D.C. (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 3/2/2010, page 10 of 69).

ii.  October 2003 from Dr. S.T. (same VBMS document, page 12 of 69).

iii.  February 2005 from Dr. B.P. (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 1/15/2010, page 3 of 55).

iv.  November 2007 and December 2007 from McMahon Chiropractic & Physical Therapy (same VBMS document, pages 47-49 of 55).

v.  July 2008 from Dr. R.O. (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 3/2/2010, page 40 of 69).

vi.  July 2009 from McMahon Chiropractic & Physical Therapy (VBMS, document labeled Medical Treatment Record - Non-Government Facility, receipt date 1/15/2010, page 54 of 55).

vii.  January 2016 from Dr. T.H., June 2016 from C.B. (VBMS, document labeled Correspondence, receipt date 6/30/2016, page 2 of 2).     

c.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any headache disability present at any point during the appeal period (dating to approximately January 2010) is due to or caused by the Veteran's service-connected disabilities (back, left knee, right knee and left shoulder disabilities).

d.  Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any headache disability present at any point during the appeal period (dating to approximately January 2010) is aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected disabilities (back, left knee, right knee and left shoulder disabilities).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the appellant and his representative a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


